



COURT OF APPEAL FOR ONTARIO

CITATION: Ontario (Review Board) v. Petroniuk, 2015 ONCA 156

DATE: 20150310

DOCKET: C58995

Sharpe, Gillese and Benotto JJ.A.

IN THE MATTER OF:  Elizabeth Petroniuk

AN APPEAL UNDER PART XX.1 OF THE
CODE

Daniel Moore, for the appellant

Jason Gorda and Gavin MacKenzie, for the respondent

Heard: March 6, 2015

On appeal against the disposition of the Ontario Review
    Board dated, May 5, 2014.

APPEAL BOOK ENDORSEMENT


[1]

In our view, there was ample evidence to support the ORBs finding that
    the appellant continues to a pose a significant risk, and that the detention
    order is the least restrictive measure to deal with that risk.

[2]

It is apparent from the submissions made before us that the appellant
    lacks insight into her mental illness. The index offence involved a violent
    assault on the appellants mother, which the appellant continues to regard as
    an act directed by God. There is a long history of non-compliance with
    medication and the appellant expresses a continuous desire to stop taking it.
    In these circumstances, the ORBs conclusion that the appellant and the risk
    she poses could not be adequately managed in the community was reasonable.

[3]

Accordingly, the appeal is dismissed.


